The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 14, 2014

                                   No. 04-13-00826-CR

                                    Taylor M. MOSER,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4960
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due July 18, 2014.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court